Cleveland v Djeu (2017 NY Slip Op 05418)





Cleveland v Djeu


2017 NY Slip Op 05418


Decided on July 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-09110
 (Index No. 1755/09)

[*1]Jody Cleveland, by his mother and natural guardian, Aimee Landry, appellant, 
vLouise Djeu, respondent, et al., defendants.


Phillips & Paolicelli, LLP, New York, NY (Daniel J. Woodard and Yitzchak M. Fogel of counsel), for appellant.
Joseph A. Deliso, Brooklyn, NY, for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Baynes, J.), dated July 7, 2015, which denied his motion to set aside, on the ground of inadequacy, the jury verdict on the issue of damages, or for a new trial on the issue of damages only.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on the companion appeal (see Cleveland v Djeu, __ AD3d __ [Appellate Division Docket No. 2015-04093; decided herewith]).
DILLON, J.P., HINDS-RADIX, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court